PER CURIAM.
The city appeals' a decision by the Employment Relations Board finding that the city committed an unfair labor practice under ORS 243.672(l)(e). The city refused to bargain with the firefighters in accordance with the Public Employes Collective Bargaining Act (ORS 243.650 to 243.682), and insisting instead that it was entitled to bargain under its own collective bargaining ordinance. The city ordinance differs from the statute in material respects. The principal distinction material to this case is that the ordinance does not provide for compulsory arbitration if the bargaining process reaches an impasse. The ordinance essentially provides that if the parties reach an impasse, the opposing offers will be submitted to the local electorate for a binding vote.
The city argues, in various ways, that its home rule powers would be unconstitutionally abridged if the state statute were held to preempt the ordinance. We conclude the issue is decided by the principles set out in Medford Firefighters Assn. v. City of Medford, 40 Or App 519, 595 P2d 1268, rev den 287 Or 507 (1979). See also LaGrande/Astoria v. PERB, 281 Or 137, 576 P2d 1204, aff’d on rehearing 284 Or 173, 586 P2d 765 (1978).
Affirmed.